Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 11/07/2022 has been entered. Claims 1 and 8 have been amended. Claim 3 has been canceled. Claims 1-2 and 4-10 remain pending in the application. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang (WO 2022027257 A1).
	Regarding claim 1, Jang (e.g., Figs. 1, 3, 5-6 and 9; Fig. 1 is reproduced below for reference) discloses a fingerprint sensing system, configured to receive an illumination beam reflected by a finger and transmitted it to the fingerprint sensing system to generate a fingerprint image, the fingerprint sensing system comprising: 

    PNG
    media_image1.png
    888
    853
    media_image1.png
    Greyscale

Annotated version of Jang’s Fig. 3
a plurality of microlenses, arranged in an array (an array of microlenses 310); 
a sensor (sensor 330), having a plurality of sensing pixels arranged in an array (sensor 330 including an array of sensing pixels 331, 332, 333, 334 … ); 
a first light filter layer (filter layer 320; page 21, lines 1-26), disposed between the microlenses (microlenses 310) and the sensor (sensor 330) and having a plurality of first openings (openings 321); and 
a second light filter layer (filter layer 340; page 21, lines 1-26), disposed between the first light filter layer (filter layer 320) and the sensor (sensor 330) and having a plurality of second openings (openings 341 and 344), 
wherein the illumination beam passes through the first openings (openings 321) or the second openings (openings 341 and 344), so that the sensor (sensor 330) receives the illumination beams, 
wherein an optical axis (optical axis O) of one of the microlenses (microlenses 310) only passes through one of the first openings (openings 321) and the second openings.

Regarding claim 2, Jang (e.g., Figs. 1, 3, 5-6 and 9; Fig. 1 is reproduced for reference) discloses the fingerprint sensing system according to claim 1, wherein an optical axis (optical axis O) of each of the microlenses (microlenses 310) passes through one of the first openings (openings 321) or one of the second openings.

Regarding claim 4, Jang (e.g., Figs. 1, 3, 5-6 and 9; Fig. 1 is reproduced for reference) discloses the fingerprint sensing system according to claim 1, wherein the first openings (openings 321) have a plurality of identical opening sizes, and the opening sizes of the first openings fall within a range of 5 m to 30 m (e.g., Figs. 4, 6 and 11, and page 22, line 5-page 23, line 1 and page 36, line 7, d1=(1±0.3)×D×h1/H, take D=2L=30um, h1=H, then d1=30um).

Regarding claim 5, Jang (e.g., Figs. 1, 3, 5-6 and 9; Fig. 1 is reproduced for reference) discloses the fingerprint sensing system according to claim 1, wherein the second openings (openings 341 and 344) have a plurality of identical opening sizes, and the opening sizes of the second openings fall within a range of 5 um to 30 um (e.g., Figs. 4, 6 and 11, and page 22, line 5-page 23, line 1 and page 36, line 7, d2=(1±0.3)×D×h2/H, take D=2L=30um, h2=2H/3, then d2=20um).

Regarding claim 6, Jang (e.g., Figs. 1, 3, 5-6 and 9; Fig. 1 is reproduced for reference) discloses the fingerprint sensing system according to claim 1, further comprising: a third light filter layer (filter layer 350; page 21, lines 1-26), disposed between the second light filter layer (filter layer 340) and the sensor (sensor 330) and having a plurality of third openings (openings 351 and 354), wherein the illumination beam passes through the first openings (openings 321), the second openings (openings 341 and 344), or the third openings (openings 351 and 354), so that the sensor (sensor 330) receives the illumination beam.

Regarding claim 7, Jang (e.g., Figs. 1, 3, 5-6 and 9; Fig. 1 is reproduced for reference) discloses the fingerprint sensing system according to claim 6, wherein an optical axis (optical axis O) of each of the microlenses (microlenses 310) passes through one of the first openings (openings 321), one of the second openings, or one of the third openings.

Regarding claim 9, Jang (e.g., Figs. 1, 3, 5-6 and 9; Fig. 1 is reproduced for reference) discloses the fingerprint sensing system according to claim 6, wherein the third openings (openings 351 and 354) have a plurality of identical opening sizes, and the opening sizes of the third openings fall within a range of 5 um to 30 um (e.g., Figs. 4, 6 and 11, and page 22, line 5-page 23, line 1 and page 36, line 7, d3=(1±0.3)×D×h3/H, take D=2L=30um, h3=H/3, then d3=10um).

Regarding claim 10, Jang (e.g., Figs. 1, 3, 5-6 and 9; Fig. 1 is reproduced for reference) discloses the fingerprint sensing system according to claim 6, further comprising: an infrared cutoff filter layer (infrared cutoff filter layer 240 or 301; Fig. 2 or 5, and page 13, lines 12-13 and page 19, lines 15-18), disposed between the third light filter layer (filter layer 350) and the sensor (sensor 330), wherein one of a first distance, a second distance, a third distance, and a fourth distance is different from the other distances (e.g., Figs. 6 and 2, and page 22, line 5-page 23, page 19, lines 15-18), the first distance (distance H-h1) is a distance from the microlenses (microlenses 310) to the first light filter layer (filter layer 320), the second distance (distance h1-h2) is a distance from the first light filter layer (filter layer 320) to the second light filter layer (filter layer 340), the third distance (distance h2-h3) is a distance from the second light filter layer (filter layer 340) to third light filter layer (filter layer 350), and the fourth distance (distance h4) is a distance from the third light filter layer (filter layer 350) to the infrared cutoff filter layer (infrared cutoff filter layer 240 or 301; Fig. 2 or 5, and page 13, lines 12-13 and page 19, lines 15-18).

5.	Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng (CN 111837132 A).
Regarding claim 1, Zeng (e.g., Figs. 1 and 11; Fig. 11 is reproduced below for reference) discloses a fingerprint sensing system, configured to receive an illumination beam reflected by a finger and transmitted it to the fingerprint sensing system to generate a fingerprint image, the fingerprint sensing system comprising:

    PNG
    media_image2.png
    645
    1037
    media_image2.png
    Greyscale

Annotated version of Zeng’s Fig. 11
a plurality of microlenses, arranged in an array (an array of microlenses 641); 
a sensor (sensor 630), having a plurality of sensing pixels arranged in an array (sensor 630 including an array of sensing pixels); 
a first light filter layer (spatial filter layer 643), disposed between the microlenses (microlenses 641) and the sensor (sensor 630) and having a plurality of first openings (openings A); and 
a second light filter layer (spectral filter layer 620), disposed between the first light filter layer (filter layer 643) and the sensor (sensor 630) and having a plurality of second openings (openings B), 
wherein the illumination beam passes through the first openings (openings A) or the second openings (openings B), so that the sensor (sensor 630) receives the illumination beams, 
wherein an optical axis (optical axis O as shown in Fig. 11 reproduced above) of one of the microlenses (microlens 641 in Fig. 11 reproduced above) only passes through one of the first openings (openings A) and the second openings.

Regarding claim 6, Zeng (e.g., Figs. 1 and 11; Fig. 11 is reproduced for reference) discloses the fingerprint sensing system according to claim 1, further comprising: a third light filter layer (spatial filter layer 642), disposed between the second light filter layer (filter layer 620) and the sensor (sensor 630) and having a plurality of third openings (openings C), wherein the illumination beam passes through the first openings (openings A), the second openings (openings B), or the third openings (openings C), so that the sensor (sensor 630) receives the illumination beam.

Regarding claim 8, Zeng (e.g., Figs. 1 and 11; Fig. 11 is reproduced for reference) discloses the fingerprint sensing system according to claim 6, wherein an optical axis (optical axis O as shown in Fig. 11 reproduced above) of one of the microlenses (microlens 641 in Fig. 11 reproduced above) only passes through two of the first openings (openings A), the second openings (openings C), and the third openings.

Response to Arguments
6.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Jang (WO 2022027257 A1) and Zeng (CN 111837132 A) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691